—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered June 27, 1995, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s intentional participation in the sale, including evidence that defendant “accepted the undercover officer’s order for drugs, and instructed the codefendant to fill the order.” (People v Cruz, 237 AD2d 172.) Concur — Lerner, P. J., Nardelli, Wallach, Rubin and Mazzarelli, JJ.